Citation Nr: 0903046	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A June 2005 rating decision granted service connection 
for PTSD with an initial rating of 10 percent, effective 
March 2005, the date the veteran's claim was received.  He 
appealed that initial rating.  Fenderson v. West, 
12 Vet. App. 119 (1999) (when this occurs, VA adjudicators 
must consider whether to "stage" the rating to compensate 
the veteran for times since the effective date of his award 
when his disability may have been more severe than at 
others).  A more recent January 2006 RO decision increased 
the rating for the PTSD from 10 to 30 percent, and an even 
more recent June 2006 RO decision again increased the rating 
- this time from 30 to 50 percent.  Both rating increases 
were made effective retroactively to March 2005, the 
effective date of the prior rating.  The veteran has 
continued to appeal for an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (it is presumed he is seeking 
the highest rating allowable, unless he expressly indicates 
otherwise).

In January 2007, in further support of his claim, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board using video teleconferencing.

The Board remanded the veteran's claim to the RO in August 
2007, via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.




FINDING OF FACT

The medical and other evidence does not show the veteran's 
service-connected PTSD causes occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in March 2005 and 
September 2007, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  Consider, as well, that the RO 
issued that first VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that the 
September 2007 letter, issued while the case was on remand, 
also informed him of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

And since providing the additional VCAA notice on remand, in 
September 2007, the AMC has gone back and readjudicated the 
veteran's claim in the October 2008 supplemental statement of 
the case (SSOC), including considering any additional 
evidence received in response to that additional notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in his 
appeal by an accredited veterans' service organization, 
Disabled American Veterans, and his representative is 
presumably knowledgeable of the requirements for establishing 
his entitlement to a higher initial rating for his PTSD.  
Indeed, they made specific arguments during the January 2007 
videoconference hearing as to why a higher rating is 
warranted, addressing the specific criteria of the rating 
schedule.

As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), service personnel 
records, and VA medical records - including the report of his 
September 2008 VA Compensation and Pension Examination (C&P 
Exam) assessing the severity of his PTSD, the determinative 
issue.  Neither he nor his representative has contended that 
any additional evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its August 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

II.  Entitlement to an Initial Disability Rating Higher than 
50 Percent for the PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

The next higher rating, 70 percent, requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6.  

Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A GAF of 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.



The veteran is appealing the RO's decision assigning an 
initial 50 percent rating for his PTSD retroactively 
effective from March 16, 2005, the date that the RO received 
his claim for this disability.  

In their January 2007 hearing testimony, the veteran and his 
wife testified that his symptoms associated with his PTSD 
have gotten worse in the last two years.  And, even as lay 
persons, they are competent to comment on symptoms they have 
personally observed, but they do not have the necessary 
medical training and/or expertise to give probative opinions 
on the severity of the PTSD in relation to the criteria 
listed in the rating schedule for an evaluation higher than 
50 percent.  Cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

And so, in its August 2007 remand, the Board, in part, 
instructed the RO and AMC to provide the veteran another C&P 
Exam to ascertain the nature and severity of his PTSD in 
light of his and his wife's allegations that the condition 
had worsened since his last prior examination.   See VA 
O.G.C. Prec. Op. No. 11-95 (1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); and see also Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The September 2008 report of that VA C&P Exam provides that, 
with respect to the veteran's psychosocial adjustment since 
his last examination, he had not had any legal problems and 
was, at the time of the exam, currently employed full-time at 
the same company and in the same capacity as he had been for 
38 years.  The report also notes, however, that he has had 
occasional problems there for being "short" with people and 
that he mentioned instances of diving under his desk in 
response to hearing loud noises.  The report further 
indicates that, at the time of the exam, he was still married 
and had been for 38 years and that he described his 
relationship with his wife as "good."  Other findings in 
the report indicate that, as for the rest of his 
relationships, he described his relationship with his four 
children as "okay;" he indicated he stays in touch with one 
close childhood friend, that he has acquaintances, and that 
he sees his extended family "once in a while."  
He also indicated his hobbies include golfing and gardening 
and that he has no substance abuse issues.  He also had not 
assaulted anyone since his last examination and had not 
attempted suicide.

On objective mental status evaluation, the veteran's behavior 
was tense and rigid and he had difficulty maintaining eye 
contact.  His speech was slow, hesitant, and monotonous, and 
his mood was anxious and depressed.  His affect was flat.  
There were no indications of depersonalization, although 
there was evidence of derealization.  He denied experiencing 
hallucinations or illusions, and his thought process was 
logical and goal-directed.  There were no preoccupations, 
obsessions, or delusions.  He had suicidal ideation of a 
passive nature, but no homicidal ideation.  His intelligence 
was in the average to above-average range, with only mild 
problems with attention and concentration, as well as with 
respect to his 
short-term memory.  His long-term memory, however, appeared 
to be intact.  His ability for abstract and instightful 
thinking was within the normal range, as was his commonsense 
reasoning and judgment and his moral and ethical thinking.  

The veteran reported getting 6-7 hours of sleep each night, 
although he described it as "fitful."  He said his wife no 
longer sleeps with him because he has accidentally pushed her 
out of bed and hit her.  He reported a very healthy appetite 
and is trying to eat less, as he is obese.  He mentioned a 
lack of energy and sex drive.

The report also indicates the veteran has episodes of 
derealization at least twice a month where he thinks that he 
is back in Vietnam; that he has a "hair trigger" temper; 
and that he feels depressed and anxious "most of the time."



Based on the examination findings, the VA examiner assigned 
the veteran a GAF score of 53, which, according the examiner, 
reflects that the veteran's symptoms are "moderate."  As 
previously mentioned, a GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

As for how the veteran's PTSD affects his occupational and 
social functioning, the VA examiner indicated the veteran 
mentioned wanting to be seated away from others at work due 
to his temper, and that he is absent from work about 15 days 
per year due to his mental health.  Socially, the veteran 
stated that sometimes he likes to be with others, whereas 
other times he prefers to be alone.  He tends to have 
problems during the month of August, the month during which 
he was in his worst combat battle, and during September, when 
he was captured by the Vietcong, and during February, when 
the Tet Offensive occurred.  During these months, 
his occupational functioning decreases; but, otherwise, said 
the VA examiner, the veteran is generally well-functioning in 
his routine behavior, self-care, and normal conversation.  
His PTSD requires continuous medication.

As previously explained, for the veteran to be entitled to 
the next higher rating, 70 percent, the record must show that 
he has occupational and social impairment with deficiencies 
in most areas.  See 38 C.F.R. § 4.130, DC 9411.  He does not, 
however, according to the medical and other evidence on file 
- including the report of his most recent VA C&P exam in 
September 2008.  Therefore, the preponderance of the evidence 
is against his claim, and it must be denied.  
See 38 C.F.R. §§ 4.3, 4.7.

The evidence shows that, although he occasionally displays 
his temper and misses approximately 15 days from work per 
year, he has been consistently employed by the same employer 
for over 38 years.  His family relationships are not 
deficient, as he acknowledges that he has a good relationship 
with his wife, an "okay" relationship with his children, 
and he occasionally sees his extended relatives.  His other 
relationships are also not deficient as he maintains a 
relationship with a close childhood friend and has social 
acquaintances.  Although his mood is anxious and depressed, 
his judgment and thinking are normal, and although he does 
have some short-term memory issues, there is no impairment in 
his long-term memory.  Hence, his occupational and social 
impairment due to his PTSD does not rise to the level of 
causing deficiency in most areas (as opposed to only some).  
Therefore, the Board finds that he is not entitled to a 
higher, 70 percent, rating for his PTSD.   See 
38 C.F.R. § 4.130, DC 9411.

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for a higher 
rating at any time since the effective date of his award, so 
the Board may not stage his rating because he has been, at 
most, 50-percent disabled during the entire period at issue.

Each time there was an increase in the severity of the 
veteran's PTSD, the RO responded by increasing his rating - 
initially from 10 to 30 percent, and then from 30 to its 
current 50 percent level.  And the RO made the rating 
increases retroactively effective from March 16, 2005, the 
date of receipt of his claim.  So his PTSD has been 
compensated at its current 50 percent level since the 
effective date of his claim.  None of the medical and other 
evidence dated prior to his most recent VA C&P exam in 
September 2008 suggest he is entitled to a rating higher than 
50 percent for his PTSD.



Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the 50 percent schedular rating already in 
effect, see 38 C.F.R. § 4.1), to suggest that he is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  The 
amount of time the veteran has described missing from work on 
account of his PTSD, and the level of occupational impairment 
he has described related to same, is fully contemplated by 
his existing 50 percent schedular rating.  And most, indeed 
if not all, of his evaluation and treatment for this 
condition has been on an outpatient basis, not as an 
inpatient.  So the Board does not have to refer this case to 
the Compensation and Pension Service for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


